Citation Nr: 0841844	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected chronic low back pain (herniated 
nucleus pulposus with spinal stenosis).

2. Entitlement to an initial compensable rating for service-
connected residuals of fracture of the right small finger.

3. Entitlement to service connection for residuals of a right 
knee injury.

4. Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  With regard to the veteran's 
low back disability, this rating decision granted service 
connection and assigned an initial noncompensable rating, 
effective November 9, 2004.  Thereafter, the veteran appealed 
with respect to the initially assigned rating.  While his 
appeal was pending, a rating decision issued in January 2006 
assigned a 10 percent evaluation, effective November 9, 2004.  
However, as this rating is still less than the maximum 
benefit available, the appeal is still pending.  AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

The Board notes that the April 2005 rating decision also 
granted service connection for right lower extremity 
claudication, including intermittent radicular symptoms, and 
assigned an initial noncompensable rating, effective November 
9, 2004.  The veteran's May 2005 notice of disagreement 
specifically states that he disagrees with the decisions with 
regard to his lower back pain, right hand, left knee, and 
right knee.  He does not indicate any disagreement with the 
rating assigned for the right lower extremity claudication, 
which includes the intermittent radiculopathy, and no further 
adjudication by VA has occurred with regard to this rating.  
Although the intermittent radiculopathy is associated with 
the veteran's service-connected low back disability, it was 
rated as a separate disability in the April 2005 rating 
decision; therefore, for VA rating purposes, disagreement 
with the initial rating for the veteran's low back disability 
does not encompass the rating for right lower extremity 
claudication, including the intermittent radiculopathy.  
Therefore, the Board determines that the initial rating 
evaluation for this disability is not on appeal at this time.  

However, in the October 2008 informal hearing presentation, 
the veteran, through his representative, argued that another 
examination is necessary to determine the extent of the nerve 
damage involved in the intermittent radiculopathy.  The Board 
views this statement as a new claim for a compensable rating 
for service-connected right lower extremity claudication, 
including intermittent radicular symptoms, and it is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1. Service-connected chronic low back pain (herniated nucleus 
pulposus with spinal stenosis) is manifested by range of 
motion of flexion to 80 degrees, extension to 15 degrees, 
lateral flexion to 30 degrees bilaterally, and lateral 
rotation to 25 degrees bilaterally; flexion, extension, and 
rotation limited by discomfort in the back, but with no 
fatigability upon repetition.

2.  Service-connected chronic low back pain (herniated 
nucleus pulposus with spinal stenosis) is not productive of 
paraspinous muscle spasm, abnormal gait, or postural 
abnormalities. 

3. Service-connected residuals of a fracture of a right small 
finger is manifested by a 15 degree flexion deformity over 
the MIP joint, difficulty with apposition between the thumb 
and fifth finger, and the ability to bring the tip of the 
fifth finger to within 1/4 inch of the palm.

4. The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of residuals of a right 
knee injury.

5. The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of residuals of a left 
knee injury.

CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
or service-connected chronic low back pain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

2. The criteria for an initial compensable rating for 
service-connected residuals of a fracture of the right small 
finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2008).

3. Residuals of a right knee injury were not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

4. Residuals of a left knee injury were not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in January 2005 with regard to his 
service connection claims, prior to the initial unfavorable 
AOJ decision issued in April 2005.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the initial 
rating claims, such claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  However, generally, failure to provide 
pre-adjudicative notice of any elements of claim the veteran 
must substantiate is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the veteran was not sent a VCAA letter 
with regard to either of his initial rating claims.  
Nevertheless, in a March 2006 statement submitted by the 
veteran's representative, the veteran argues that his 
service-connected back and right middle finger disabilities 
were more severe and that therefore, they warranted higher 
evaluations.  Thus, the Board concludes the veteran had 
knowledge that he must show that his service-connected 
disabilities had increased in severity so as to support 
higher rating evaluations.

As for the lack of notice with regard to effective dates, the 
Board finds their prejudice in the veteran as a result of 
this omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board herein denies the veteran's initial 
rating and service connection claims, any questions as to the 
appropriate effective dates to be assigned are rendered moot.
The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
those now before the Board.  Initially, the Board notes that 
Vazquez-Flores was an appeal of an increased rating claim, 
not an initial rating claim.  More importantly, the Court's 
decision distinguishes the notice requirements therein 
defined from the notice required for initial rating claims.  
Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, that they are not 
applicable to the instant claims.  Based on the above 
analysis, the notice requirements for initial rating claims 
have been met.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the report of a December 
2005 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Statutes and regulations

Law of initial ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 
 38 C.F.R. § 4.45.

The applicable regulations for rating spine disabilities 
became effective on September 26, 2003.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2008).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees 
or combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or, for 
vertebral body fracture and loss of 50 percent or more of the 
height warrants a 10 percent rating evaluation.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

Rating evaluations for hand disabilities are dependent on 
whether the arm involved is the major or minor joint, i.e., 
whether it is related to the dominant or nondominant hand.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  In this case, the Board observes that the 
December 2005 VA examination report states that the veteran 
is right hand dominant.

The veteran's right small finger disability has been rated 
under Diagnostic Code 5227, which contemplates ankylosis of 
the ring or little finger.  Under Diagnostic Code 5227, a 
noncompensable evaluation is warranted for unfavorable or 
favorable ankylosis of the little finger.  The Rating 
Schedule also indicates that where the ring finger is 
ankylosed, VA may consider whether the disability is 
analogous to amputation, or whether the disability results in 
the limitation of motion of other digits, or otherwise 
interferes with the overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  In this regard, amputation of 
the little finger warrants a 10 percent evaluation without 
metacarpal resection at the proximal interphalangeal joint, 
or proximal thereto.  A 20 percent evaluation is warranted 
with amputation of the little finger with more than one half 
of the bone lost.  
38 C.F.R. § 4.71a, Diagnostic Code 5155. 

Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5230.  Under Diagnostic Code 5230, a noncompensable 
evaluation is warranted for any limitation of motion of the 
little finger.  Accordingly, Diagnostic Code 5230 cannot 
serve as a basis for an increased rating in this case.

Law of service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
 § 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

III. Analysis

Increased rating: chronic low back pain

The veteran's service connected chronic low back pain is 
currently assigned a 10 percent disability rating, pursuant 
to Diagnostic Code 5243.  He argues that his disability 
warrants a higher rating than that assigned.

The veteran was afforded a VA examination in December 2005.  
At the examination, the veteran reported that he experienced 
pain after walking for a mile and that he wears a brace when 
his back is bothering him, but not on a daily basis.  The 
examiner noted that the veteran was fully independent in his 
activities of daily living.

Upon physical examination, the examiner observed range of 
motion of forward flexion to 80 degrees, extension to 15 
degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 25 degrees bilaterally.  Forward flexion, 
extension, and rotation were limited by discomfort in the 
back; however, there was no fatigability noted upon 
repetition.  The examiner also observed no paraspinous muscle 
spasm, abnormal gait, or postural abnormalities. 
This examination report is the only medical evidence 
demonstrating the severity of the veteran's low back 
disability.  The VA treatment records associated with the 
claims file, to the extent they are relevant the veteran's 
back disability, do not provide any information that is 
inconsistent or additional to the findings upon examination.

Based on this evidence, a rating in excess of 10 percent for 
the veteran's service-connected chronic low back pain is not 
warranted.  The 10 percent rating assigned contemplates his 
limitation of motion, and there is no additional limitation 
noted due to pain, weakness, fatigability, lack of endurance, 
or incoordination noted.  There is also no medical evidence 
of paraspinal muscle spasm, or abnormal gait or posture.  
Without evidence of flexion to less than 60 degrees, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm, or guarding resulting in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, there is no basis 
for a rating in excess of 10 percent.

Additionally, as the veteran does not experience 
incapacitating episodes, there is no support for a rating 
under the Formula for IVDS.  Further, the medical evidence 
does not show that the veteran has arthritis of his back, and 
regardless, his limitation of motion is contemplated under 
the 10 percent rating evaluation assigned.  Consequently, a 
rating under Diagnostic Code 5003 is not for consideration.  
Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent for service-connected chronic 
low back pain. 

Increased rating: residuals of fracture of the right small 
finger

Residuals of a fracture of the right small finger are 
currently assigned a noncompensable rating under Diagnostic 
Code 5227.  The veteran disagrees with the assigned rating.  

However, the Board observes that a noncompensable rating is 
the only rating evaluation available under Diagnostic Code 
5227 for either the major or minor small finger.  At the 
December 2005 VA examination, the examiner noted a 15 degree 
flexion deformity over the MIP joint of the right fifth 
finger, difficulty with apposition between the thumb and 
fifth finger, and that the veteran could bring the tip of his 
fifth finger to within 1/4 inch of his palm.  Grip strength was 
5/5, and sensation was intact.  The veteran reported no 
interference with his activities of daily living or his work 
as a pipe fitter.  X-rays showed no osteoarthritic changes.  
Thus, the evidence does not suggest that the veteran has lost 
use of his right small finger to an extent analogous to 
amputation of that finger to warrant a rating under 
Diagnostic Code 5155.  Based on the above, an initial 
compensable rating for service-connected residuals of 
fracture of the right small finger is denied.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

Service connection: Right and left knee

The veteran contends that he continues to suffer from 
residuals of injuries to his right and left knee that 
occurred in service.  Specific to his left knee, he states 
that a skiing accident in service aggravated a preexisting 
disorder.  Thus, he contends that service connection is 
warranted for disorders of the right and left knee.

Initially, with regard to the left knee, the Board observes 
that the record reflects that the veteran underwent left knee 
arthroscopic surgery in 1997.  However, at his October 2000 
enlistment examination, the veteran did not report any 
medical history or current problem with his left knee.  His 
clinical examination at that time was normal.  Thus, a 
preexisting left knee disability was not noted at entrance 
into service, and the veteran is presumed to have been in 
sound condition upon entry into service.  38 U.S.C.A. § 1111; 
Wagner. 

Nevertheless, clear and unmistakable evidence that the injury 
or disease preexisted service may rebut this presumption.  In 
this case, the only evidence that the veteran suffered 
preexisting disability of the left knee are his reports of 
the 1997 surgical procedure.  There is no medical evidence 
that the surgery resulted in a chronic disability or that the 
veteran had any disorder of the left knee upon entry into 
service.  The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  Paulson (a lay person's 
account of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe (supporting medical evidence is 
needed to establish the presence of a preexisting condition).  
With no competent evidence to the contrary, the veteran's 
medical condition upon entrance to service is presumed to 
have been sound.  Consequently, there can be no claim for 
service connection for aggravation of a left knee disability.  
Therefore, the Board's analysis turns to the question of 
whether the veteran currently suffers from a right or left 
knee disorder, and, if so, whether either disorder began in 
or is otherwise a result of his military service.

Service treatment records reflect that the veteran was 
diagnosed with patellar bursitis of the right knee while in 
service.  They also reveal that the veteran complained of a 
left knee injury while skiing in December 2001, but there is 
no medical evidence of a diagnosis of a left knee disorder at 
that time, and X-rays were negative.  There is also no 
indication that the veteran developed a chronic disorder of 
either knee from these events, and the Board notes that the 
veteran's clinical examination at separation was normal.   

Moreover, there is no competent evidence that the veteran 
currently suffers from a right or left knee disorder.  At the 
December 2005 VA examination, the examiner found no current 
disorder of either knee, stating that the right knee patellar 
bursitis and left knee injury treated in service had both 
resolved.  X-rays at the examination showed normal knees.  VA 
treatment records also provide no evidence that the veteran 
has a current diagnosis of either a right or left knee 
disorder.  
Thus, the Board concludes that the veteran does not have a 
current disorder of either the right or left knee.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Thus, 
service connection for residuals of a right knee injury and 
residuals of a left knee injury must be denied.

				IV. Other considerations

The Board acknowledges the veteran's statements with regard 
to the severity of his low back and right finger 
disabilities, as well as with regard to his right and left 
knee symptomatology.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis, causation, and severity.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the present case, the competent 
medical evidence does not support the claims.

The Board has contemplated whether staged ratings are 
appropriate in evaluating the veteran's service-connected low 
back and right small finger disabilities.  See Fenderson v. 
West, 12 Vet. App. 119, 126-28 (1999) (in an initial rating 
claim, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  However, the evidence does not 
reflect that the veteran's service-connected disabilities 
were more severe at any time during the appeal period so as 
to warrant consideration of the staging of ratings. 

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds no evidence that the 
veteran's service-connected back or finger disabilities 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The medical evidence reflects no impairment of 
the veteran's activities of daily living, interference with 
his employment, or incapacitation due to these disabilities 
to suggest that they are more severe than addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims for a rating in excess of 10 
percent for his service-connected back disability, a 
compensable rating for his service-connected right small 
finger disability and service connection for his claimed 
right and left knee disorders.  Therefore, his claims must be 
denied.


ORDER

An initial rating in excess of 10 percent for service-
connected chronic low back pain (herniated nucleus pulposus 
with spinal stenosis) is denied.

An initial compensable rating for service-connected residuals 
of fracture of the right small finger is denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


